Case 1:15-cv-00984-JLH Document 190 Filed 07/26/21 Page 1 of 1 PageID #: 3191
Troutman Pepper Hamilton Sanders LLP
Hercules Plaza, 1313 N. Market St., Suite 5100, P.O. Box 1709
Wilmington, DE 19899-1709

troutman.com


Joanna J. Cline
302.777.6542
joanna.cline@troutman.com




July 26, 2021

VIA CM / ECF

Honorable Jennifer L. Hall
United States District Court for the
 District of Delaware
844 North King Street, Room 3124
Wilmington, DE 19801

Re:      Szubielski v. Pierce, et al., Case No. 15-984-JLH

Dear Judge Hall:

We write in accordance with the Court’s instruction to the parties to submit a status report to the
Court today regarding this matter.

Plaintiff’s counsel reached out to Mr. Pierce’s counsel regarding settlement on July 19, 2021. Mr.
Pierce is still evaluating Plaintiff’s settlement demand. As such, Mr. Pierce requests that the
parties provide an updated status report to the Court on August 9, 2021.

Plaintiff requests that the case be set for trial as soon as the Court’s schedule will allow. Plaintiff
respectfully requests that the Court provide available trial dates so that the parties can meet and
confer as to the available dates that work best for the parties.

Respectfully,




Joanna J. Cline
DE Bar No. 5873

JJC/jr

cc:      All Counsel (via CM / ECF)
